In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered. Claims 1, 6, and 18 have been amended and claim 5 cancelled. Claims 1, 2, 4, and 6 – 18 are pending.

Response to Amendments / Arguments
Applicant’s arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 have been fully considered but they are not persuasive. Specifically, Applicant merely added the limitations of cancelled claim 5 to amended claim 1 and asserts that the Brown – Nelson – Tervo combination neither teaches nor renders obvious the limitation of amended claim 1 which is the exact form of claim 5. The latter was rejected in the Office Action of 11/17/21 by the Brown – Nelson – Tervo combination with a clear and detailed 
(a)	Applicant presents a set of concentric circles formed by a cross-section of nested frusta (pp. 7 – 8 of the Remarks), asserts that “… in view of the disclosure of the Specification as related herein, it is clear that the term "nested frusta" means more than the mere tilting of a slat in multiple transverse directions. In view of the portions of the Application discussed supra, "nested frusta" are clearly frusta that surround one or more other frusta (excepting the very center slat of the set). See FIG. 5 of the Application, where each slat 416 is a frustrum of a cone (in the through-the-page dimension), and where each such slat (except the very center one) surrounds one or more other slats” (para. bridging pp. 8 – 9, Applicant’s emphasis), and concludes that “The Brown - Nelson - Tervo combination does not render obvious the recited slats that are "nested frusta." Brown and Tervo do not disclose slats at all. Nelson discusses only "louvers" that are "longitudinally extending" (Nelson col. 1 1. 59, see also Nelson FIG. 1) and does not disclose or suggest louvers that surround other louvers” (1st complete para. on p. 9).
The Examiner respectfully disagrees with Applicant’s treatment of the teachings of Brown and notes the following:
(i)	Applicant chooses to completely disregard/ignore both the express teachings in Brown and their quotation and elaboration, as provided in the Office Action for claim 5 (pp. 12 – 13). Specifically, Applicant chooses to completely disregard/ignore the fact that Brown expressly teaches that “In one or more embodiments, curved substrate waveguide combiner 40 is cylindrically-shaped (e.g., curved about a single axis such as axis 110) or elliptically-shaped” (6:48 – 50), notwithstanding its citation by the Office Action (para. bridging pp. 12 – 13). Hence, Brown expressly teaches BOTH embodiments with a cylindrically-shaped waveguide 40 (a single axis of curvature) AND embodiments with an elliptically-shaped waveguide 40 (curved along both/two transverse axes of curvature).   
Brown explicitly illustrates such elliptical shapes in Figs. 10 and 11 wherein the substantially transparent optical component 40 is comprised in a helmet 1000 and a pair of goggles 1100, respectively. Such shapes directly correspond to elliptically-shaped eyeglasses 10 shown in Fig. 1 of Nelson. Hence, the Brown – Nelson – Tervo combination considers that peripherally disposed slats can be tilted in one or more directions” (para. bridging pp. 12 – 13).
(ii)	A cylindrically-shaped waveguide 40 calls for a set of slats shaped as (open/straight) lines/rows extending parallel to the single/longitudinal axis of the cylindrical shape (axis 110 in Figs. 4 and 6; 6:48 – 50”. However, an elliptically-shaped waveguide 40 calls for a set of slats shaped as closed contours curving along both/two transverse axis of curvature. Such set of slats would comprise slats shaped as closed contours of different sizes, smaller-sized contours being enclosed/surrounded by larger-size contours. 
(iii)	The fact that a cylindrically-shaped waveguide 40 calls for a set of slats shaped as closed contours curved in both directions and having different sizes is indeed self-evident, because only self-closed contours can block stray/ambient light from all angular directions: linearly-shaped/open slats would not provide such complete blocking, while it is desired by the Brown – Nelson – Tervo combination to block stray/ambient light from all angular directions (e.g., for a helmet in Fig. 10 and goggles in Fig. 11 of Brown where stray light can come from all possible angular directions).
(iv)	Such basic/routine considerations drawn to a suitable/workable shape(s) of slats as those provided above are well within a layman’s level, let alone a person of ordinary skill in the art of optics (which is noted a being high). While Applicant appears to indirectly discount the level of ordinary skill, Applicant is reminded that it has been held of courts that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396” (MPEP 2141; Section II.C).    

(b)	Applicant attempts to portray a set of closed-contour slats (e.g., set of concentric circles in Fig. 5) as having some unexpected properties and asserts that “the use of "nested frusta" in the case endows the claimed augmented reality systems with additional and changed operational functionality over any mere use of Nelson's "longitudinally extending" louvers” (2nd complete para. on p. 9). 
The Examiner notes that Applicant attempts to ignore even their own application which expressly states that “… a slat may have a thin cuboidal shape, wherein a larger rectangular section blocks stray light and a user wearing the system can only see an edge, or a smaller rectangular section, of the cuboidal slat. Alternative shapes for slats would readily occur to a person skilled in the art” (para. 0040) and “The plurality of slats 416 is a set of nested cones in the transparent base material 414, and appears like a set of concentric circles when facing the user's line of sight. Alternative shapes for slats would readily occur to a person skilled in the art, such as pill-shaped, pyramid or oval slats” (para. 0054 of US 2020/0103650 A1, emphasis added). And the Examiner agrees with the instant specification, in that finding/optimizing a suitable/workable shape of slats for a particular practical application (which defines a particular direction and distribution of stray/ambient light rays to be blocked by the slats) is well within ordinary skill in the art. To paraphrase, even a layman knows well how to shape and/or orient the visor of a baseball cap to block sunrays at different angular positions of the Sun.   
In light of the foregoing analysis, independent claim 1 is rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 6 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 9,733,475 B1) in view of Nelson (US 3,756,703), and further in view of Tervo (US 2017/0315356 A1).
Regarding claims 1 and 17, Brown discloses (Figs. 1 – 6, 10, and 11; 3:57 – 7:17 and 8:13 – 35) an augmented reality system 10 which combines/superimposes real-world scenes and virtual images and is a head-up display (HUD) system or a helmet-mounted display (HMD) system (“HMD system 10 provides images from image source 20 to a pilot or other operator so that the pilot or operator can simultaneously view the images and a real world scene. The images can include graphic and/or text information (e.g., flight path vector, indicators, and icons) related to avionic information in one embodiment. In addition, the images can include synthetic and/or enhanced vision images” at 4:47 – 54; 1:9 – 14) comprising: 
image source 20”; see annotated Fig. 2 below); 
a substantially transparent optical component 40 (“curved substrate waveguide combiner 40”) comprising an internal surface 84 positioned to face a user and an external surface 88 positioned to face an external environment (Figs 2 and 3 of Brown), the substantially transparent optical component 40 arranged to receive light from the projector 20 (a virtual image) and light from the external environment (a real-world scene) and to provide augmented reality light to the user's notional eye position (Figs. 1 – 3 and 6; “HMD system 10 provides images from image source 20 to a pilot or other operator so that the pilot or operator can simultaneously view the images and a real world scene” at 4:47 – 50). 
Brown does not teach that the disclosed HUD system 10 can additionally comprise a stray light rejection layer for the substantially transparent optical component 40. However, Nelson discloses (Figs. 1, 2, and 4; 2:43 – 4:36) a sunglass assembly 10 comprising:
a stray light rejection layer 17 (louvered layer in Fig. 2; “The central layer 17 provides the louvered portions to the upper and lower panes 13, 11 as well as the unobstructed clear pane 12”  at 3:35 – 37) for a substantially transparent optical component 11,12,13 (a transparent sunglass body in Figs. 1 and 2; 2:43 – 48), 
wherein the stray light rejection layer 17 comprises a plurality of slats/louvers 14,17 (as seen in Fig. 2; 3:23 – 34), 
wherein the plurality of slats 14,16 each comprise an axis (defined by its tilt angle, as seen in Figs. 2 and 4), 
wherein the axes of the plurality of slats 14,16 are arranged in the stray light rejection layer 17 at a plurality of different respective angles (increasing tilt angles going away from the horizontal/central direction in Fig. 2) determined from a notional forward-looking direction from the user’s notional eye position, with the axes of the slats directed towards the user’s notional “A method is pursued as described further below in order to direct the plane of louvers 14 downwardly and forwardly and to direct louvers 16 upwardly and forwardly so as to provide the upper and lower sets of louvers at progressively increasing angles relative to the horizontal at those positions defined respectively increasingly remote from the mid-plane through the aperture pane 12. This expands the foreground view through the lens and expands the overhead view through the lens while the wearer directs his gaze directly via the mid-plane of aperture pane 12” at 3:23 – 34), and
wherein the stray light rejection layer 17 is configured to prevent high-angle incident rays of light from the external environment (e.g., sun light and/or glare at high incident angles) that are beyond one of the plurality of respective angles from reaching the user’s eye: indeed, Figs. 2 and 4 clearly show that low-angle rays can propagate through spacing between centrally disposed slats, whereas high-angle rays are rejected by peripherally disposed slats (“It is another object of the invention to provide an improved sunglass lens in which direct sunlight from above and glare from beneath are essentially masked from view while extending the field of view of the wearer both upwardly and downwardly whereby objects in the immediate foreground can be viewed while looking straight ahead” at 2:6 – 12; also 1:44 – 51).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the HUD system 10 of Brown can additionally comprise, in accordance with the teachings of Nelson a stray light rejection layer for the substantially transparent optical component 40. The motivation/benefit for such stray light rejection layer is that stray light (e.g., high-angle sun light and/or glare) impinging on the transparent optical component 40 outside the display field can be blocked/rejected so that an image deterioration effect due to stray light is reduced/eliminated and image visibility improved (“It is another object of the invention to provide an improved sunglass lens in which direct sunlight from above and glare from beneath are essentially masked from view while extending the field of view of the wearer both upwardly and downwardly objects in the immediate foreground can be viewed while looking straight ahead” at 2:6 – 12; also 1:44 – 51of Nelson). 
A HUD system of the Brown – Nelson combination is illustrated the Figures below which are produced from Figs. 2 and 5 of Brown by adding, in accordance with the teachings of Nelson, a stray light rejection layer that comprises a plurality of slats/louvers (as is explicitly illustrated in Figs. 2 and 4 of Nelson). It is noted that the stray light rejection layer of Nelson is preferably disposed on or before the external/outer surface 88 of the substantially transparent optical component 40 in order to prevent stray light (e.g., high-angle sun light and/or glare) impinging (at high incident angles) on the transparent optical component 40 outside the (central) display field from reaching the substantially transparent optical component 40, being coupled into it, and degrading the virtual image which also propagates through the same transparent optical component 40. Thus, the Brown – Nelson combination considers that the stray light rejection layer is arranged on a same side (the right/outer side of 40 in Figs. 1 – 6 of Brown) of the substantially transparent optical component 40 as the external surface 88 of the substantially transparent optical component 40.    

    PNG
    media_image1.png
    770
    1254
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    699
    962
    media_image2.png
    Greyscale

Annotated Figures 2 and 5 of Brown to which a stray light rejection layer is added, in accordance with the teachings of Nelson. A side view/cross-section is shown in Fig. 2 (above) and a top-down view in Fig. 5 (below). The substantially transparent optical component 40 is illustrated as having a cylindrical shape (i.e., curved along only one direction), but can alternatively have an elliptical shape (i.e., curved along two directions) (6:48 – 50 of Brown).


in is entirety considers that a stray light rejection layer (applied to eyeglasses by Nelson; Figs. 1 and 2) is applied, as a suitable/workable application thereof, to eyeglasses of an augmented reality system of Brown (Figs. 10 and 11) for the same purpose/benefit, i.e., suppression of high-angle rays of light incident from an external environment (e.g., sun rays). Once high-angle incident rays are rejected/suppressed by the stray light rejection layer, all parasitic effects associated with such high-angle incident rays are suppressed and eliminated. While the Brown – Nelson combination does not name parasitic effects associated with such high-angle incident rays, Tervo discloses (e.g., Figs. 1, 9A, and 9B; Abstract; para. 0001 and 0104 – 0107) an augmented reality system having essential structural features similar to those in Brown and comprising a projector (projecting an image to the user; para. 0042 and 0043) and a substantially transparent optical component 900 (light-guide/waveguide; para. 0105). Tervo expressly names parasitic effects that, if not suppressed, adversely affect the performance of the device. In particular, a rainbow effect is named as one of such parasitic effects (Abstract) and caused by high-angle light rays that are incident on the device from an external environment (“Light from external light sources” in Fig. 9A) and are spread, by diffraction, within the transparent optical component 900 (para. 0104 and 0105). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the stray light rejection layer of the Brown – Nelson combination can eliminate all parasitic effects associated with such high-angle incident rays, including rainbow effects as expressly identified/named by Tervo. 
As for a suitable/workable shape of the slats, such as a set of nested frustra, the Brown – Nelson – Tervo combination renders obvious both embodiments with flat slats (shaped as open lines/rows) and curved/closed-contour slats (including a set of nested frusta with each frustum being a cone, which correspond to Figs. 1 – 6 of Brown showing a curved outer surface 88 of the transparent optical component ), as a matter of suitable/workable design/shape choices that accommodate a particular application/system. Indeed, while Figs. 1 – 6 of Brown illustrate, by way of example but not limitation, the substantially transparent optical component 40 is shaped as a cylinder (i.e., curved along only one direction and about a single axis 100 in Figs. 4 and 6), Brown states that a variety of other suitable/workable shapes can be used (5:20 – 24), including elliptical shapes (i.e., curved along two directions) (6:48 – 50). Furthermore, Brown explicitly illustrates such elliptical shapes in Figs. 10 and 11 wherein the substantially transparent optical component 40 is comprised in a helmet 1000 and a pair of goggles 1100, respectively. Such shapes directly correspond to elliptically-shaped eyeglasses 10 shown in Fig. 1 of Nelson. A cylindrically-shaped waveguide 40 calls for a set of slats shaped as (open/straight) lines extending parallel to the single/longitudinal axis of the cylindrical shape (axis 110 in Figs. 4 and 6; 6:48 – 50). However, an elliptically-shaped waveguide 40 calls for a set of slats shaped as closed contours curving along both/two transverse axis of curvature. Such set of slats would comprise slats shaped as closed contours of different sizes, smaller-sized contours being enclosed/surrounded by larger-size contours. The closed contours can block stray/ambient light from all angular directions, as desired by the Brown – Nelson – Tervo combination to block stray/ambient light from all angular directions (e.g., for a helmet in Fig. 10 and goggles in Fig. 11 of Brown where stray light can come from all possible angular directions).
Hence, the Brown – Nelson – Tervo combination considers at least one embodiment wherein each slat is a frustum around the notional forward-looking direction (toward the user’s eye, as illustrated in Fig. 2 of Nelson) such that the plurality of slats forms a set of nested frusta (see also the arguments above in the Section “Response to Amendments / Arguments”).

As an aside, it is also noted that the instant specification considers a wide variety of suitable/workable shapes of the slats and expressly states that “… a slat may have a thin cuboidal shape, wherein a larger rectangular section blocks stray light and a user wearing the system can only see an edge, or a smaller rectangular section, of the cuboidal slat. Alternative shapes for slats would readily occur to a person skilled in the art” (para. 0040) and “The plurality of slats 416 is a set of nested cones in the transparent base material 414, and appears like a set of concentric circles when facing the user's line of sight. Alternative shapes for slats would readily occur to a person skilled in the art, such as pill-shaped, pyramid or oval slats” (para. 0054 of US 2020/0103650 A1, emphasis added). 
In light of the foregoing analysis, the Brown – Nelson – Tervo combination teaches expressly or renders obvious all of the recited limitations.

Alternatively and additionally, the teachings of Brown (structural particulars of the HUD system 10) can be applied to the stray light rejection layer of Nelson as a suitable/workable practical application thereof. In this regard, it is noted that the instant application at best found yet another suitable use/application (in an augmented-reality device) of a known product, i.e., a stray light rejection layer using a plurality of slats as disclosed by Nelson.  Applicant is reminded that typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim (MPEP 2111.04). 

As general relevant comments for all claims, the following is noted: 
(i)	The HUD system of the Brown – Nelson – Tervo combination comprises a stray light rejection layer of Nelson that has essential structural features and a principle of operation that are substantially identical of those of the instant application, as evident from a direct side-by-side comparison of Figs. 2 and 4 of Nelson and the two annotated Figures provided above with Figs. 1b, 2 – 4 of the instant application. Furthermore, the stray light rejection layer of the Brown – Nelson – Tervo combination is used for the same benefit/reason as that of the instant application, e.g., rejection of stray light impingent on the display at steep angles.  The dependent claims define some of a variety of design choices that are taught expressly or rendered obvious by the Brown – Nelson – Tervo combination, the design choices being well within the ordinary skill in the art and not rising the above the threshold of novelty. 
(ii)	The stray light rejection layer of the Brown – Nelson – Tervo combination would be configured/optimized by the same design criteria and for the same benefit as that of the instant application and have about the same structure. The stray light rejection layer rejects/blocks high-all parasitic effects associated with and caused by such rays, including rainbow effects. Neither the instant specification/drawings nor the claim define that the stray light rejection layer should/can be configured specifically for suppressing the rainbow effect.       

Regarding claim 2, the Brown – Nelson – Tervo combination considers that the contemplated augmented reality system can be a head-mounted augmented reality system (1:9 – 24 of Brown) and further comprises a head mounting (e.g., goggles 1100 in Fig. 11 of Brown; 8:14 – 16) configured to space the substantially transparent optical component at a position with respect to the user's notional eye position (as shown in Figs. 1 – 3 and 6 of Brown).  
Regarding claims 4 and 6, the Brown – Nelson – Tervo combination renders obvious both embodiments with flat slats and curved slats (including a set of nested frusta with each frustum being a cone, which correspond to Figs. 1 – 6 of Brown showing a curved outer surface 88 of the transparent optical component 40 on which the slats would be formed according to Figs. 2 and 4 of Nelson wherein the slats define an axially symmetric plurality of slats) as a matter of suitable/workable design/shape choices that accommodate a particular application/system. Indeed, while Figs. 1 – 6 of Brown illustrate, by way of example but not limitation, the substantially transparent optical component 40 is shaped as a cylinder (i.e., curved along only one direction), Brown states that a variety of other suitable/workable shapes can be used (5:20 – 24), including elliptical shapes (i.e., curved along two directions) (6:48 – 50). Furthermore, Brown explicitly illustrates such elliptical shapes in Figs. 10 and 11 wherein the substantially transparent optical component 40 is comprised in a helmet 1000 and a pair of goggles 1100, respectively. Such shapes directly correspond to elliptically-shaped eyeglasses 10 
Furthermore, it has been further held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). 
Regarding claim 7, the Brown – Nelson – Tervo combination uses the stray rejection layer to reject stray light and thereby improve image visibility. Thus, the Brown – Nelson – Tervo combination renders obvious that the stray rejection layer is to be made to invisible (or at least minimally visible) to the user. Hence, profile dimensions of each slat and a distance between the stray rejection layer and the user's notional eye position are to be selected such that the plurality of slats is substantially invisible to the user.  Furthermore, Nelson provides an example wherein “The spacing between louvers … runs on the order of 0.010 inch and the thickness of the louvers runs on the order of 0.0003 inch” (4:45 – 49), that is the slats have a cross-section/profile that is only 3% of that of the intervening gaps between adjacent slats so that almost no light is blocked by the slats along the notional forward-looking (central) direction from 
Regarding claim 8, the Brown – Nelson – Tervo combination considers that the plurality of slats is further arranged such that there is a gap having at least a predetermined dimension between each slat (e.g., Figs. 2 and 4 of Nelson).
Regarding claim 9, the Brown – Nelson – Tervo combination considers that the head mounting defines a vertical direction from the perspective of a user (the vertical direction in Figs. 1 and 6 of Brown and Figs. 2 and 4 of Nelson), and wherein the plurality of slats is arranged to reject stray light in the vertical direction. It is noted that the term “vertical” is a relative term without any defined frame of reference. 
Regarding claim 10, the Brown – Nelson – Tervo combination considers that each slat is linear and wherein the plurality of slats are disposed horizontally (horizontal direction in Figs. 2 and 4 of Nelson) with respect to the user's notional eye position. It is noted that the term “horizontal” is a relative term without any defined frame of reference. 
Regarding claim 11, the Examiner took official notice in the Office Action of 8/24/20 that adhesive films were well known in the art. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. The use of an adhesive film(s) would be an obvious choice for the stray light rejection layer the Brown – Nelson combination as a suitable/workable technique for attaching the stray light rejection layer 17 of Nelson to the substantially transparent optical component 40 of Brown (waveguide).  
Regarding claim 12, the Brown – Nelson – Tervo combination considers that the stray light rejection layer adheres onto the external surface of the substantially transparent optical 
Regarding claim 13, the Brown – Nelson – Tervo combination considers that the head mounting comprises: 
a frame (comprised in the goggles 110 in Fig. 11 of Brown), wherein the substantially transparent optical component and the projector are mounted on the frame; and a transparent substrate, wherein the stray light rejection layer adheres onto the transparent substrate (see the official notice taken for claim 11).  
Regarding claim 14, the Brown – Nelson – Tervo combination considers that the plurality of slats are opaque (“The other two panes 11, 12 are also made of transparent plastic material, but are formed with opaque louvers 14, 16” at 2:51 – 54 of Nelson, emphasis added).  
Regarding claim 15, the Brown – Nelson – Tervo combination considers that the substantially transparent optical component 40 is a waveguide (Fig. 6 of Brown).  
Regarding claim 16, the Brown – Nelson combination considers that the augmented reality system further comprises (Figs. 1 – 3 and 6 of Brown): 
an input diffractive optical element 42 configured to receive light from the projector 20 and to couple it into the waveguide 40; and 
an output diffractive optical element 44 configured to couple light out of the waveguide 40 towards a user.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nelson.
Regarding claim 18, the teachings of Brown and Nelson combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1, 11, and 12. Compared to claim 1, claim 18 removes the limitations drawn to rainbow effects and adds the limitations of claim 12. The Brown – Nelson combination renders obvious that the stray light rejection layer can be either an internal layer of the transparent optical component (and covered by a protective layer, as layer 19 in Fig. 2 of Nelson) or disposed on an external surface thereof (e.g., as an adhesive layer), as suitable/workable design choices that are well within the ordinary skill in the art.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896